Title: From Thomas Jefferson to James Madison, 23 April 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     April 23. 1808.
                  
                  Notes on the British claims in the Missipi territory.
                  1803. Mar. 3. act of Congress gave to Mar. 31. 1804 to exhibit their claims or grants
                  1804. Mar. 27 do. gave to Nov. 30. 1804. & allowed transcripts instead of originals Etc.
                  1805. Mar. 2. do. gave to Dec. 1. 1805 to file their grants. & in fact to Jan. 1. 1807. time when the sale might begin.
                  1807. Dec. 15. the British claimants memorialize again.
                  on no one of these acts did the British claimant take any step towards specifying his claim or it’s location, but remained inactive till the time was expired & then remonstrated to his government that we had not given them time sufficient: and on the last of 1805. instead of having come forward with his claims ready to avail himself of the 3d. term which was then to be asked, and which was granted, nominally to Dec. 1. 1805. but in effect to Jan. 1. 1807. he stays at home inactive & on the 15th. of Dec. 1807. again gives in a memorial that we have not given time enough, but still takes no step to inform us what & where his claim is.
                  Altho’ these titles may have been confirmed by treaty, yet they could not thereby be intended to be withdrawn from the jurisdiction or conditions on which lands are held even by citizens. it is evident that these claimants are now speculators whose object is to make what profit they can out of the patronage of their government, but to make no sacrifice of themselves either of money or trouble. they are entitled therefore to no further notice from either government. however mr Erskine may be informed verbally, that as the day of commencing sales of land there is now put off to Jan. 1. 1809. if any of these claimants  will before that day file their claim, with it’s precise location, the executive is authorised to suspend the sale of any particular parcels, & will as to that, till the proper authority can decide on the title. but that the settlement of that country in general is too pressing, to be delayed one day by claims under the circumstances of these.
                  
                     Th: Jefferson 
                     
                  
               